DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted was filed after the mailing date.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1-10, 12-14 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 3 of U.S. Patent No.10411869 in view of Ji et al. (“Ji”) (US 20150334685 A1, Examiner relying on Provisional application 62/000,443 filed on May 19, 2014). Although the claims at issue are not identical, they are not patentably distinct from each other.

Claim 1 of Current Application
Claim 7 of 10411869
A method for receiving downlink data by the terminal in a wireless communication system, the method comprising: receiving, from a base station, downlink control information for scheduling a short physical downlink shared channel (sPDSCH) on a short physical downlink control channel (sPDCCH); and receiving, from the base station, downlink data on the sPDSCH based on the downlink control information, wherein (i) the sPDCCH and (ii) the sPDSCH are based on a first transmission time interval (TTI)-based radio frame structure, wherein the first TTI-based radio frame structure is shorter in time than a second TTI- based radio frame structure related to (i) a physical downlink shared channel (PDSCH) and (ii) a physical downlink control channel (PDCCH), and wherein a number of resource element groups (REGs) consisting of a control channel element (CCE) related to the sPDCCH is smaller than a number of resource element groups (REGs) consisting of a CCE related to the PDCCH.
A method for operation of an enhanced Node B (eNB) in a wireless communication system, the method comprising: transmitting, by the eNB, first downlink data through a physical downlink shared channel (PDSCH) based on a first radio frame structure which is based on a first transmission time interval (TTI), wherein the first radio frame structure is a structure including the PDSCH and a physical downlink control channel (PDCCH), and wherein the first TTI relates to a time at which a first subframe is transmitted; and transmitting, by the eNB, second downlink data through a short PDSCH (sPDSCH) based on a second radio frame structure, which is based on a second TTI, wherein the second radio frame structure is a structure including at least one of the sPDSCH or a short PDCCH (sPDCCH), wherein the second TTI relates to a time at which a second subframe is transmitted, wherein the sPDCCH includes a CCE (Control Channel Element) which is smaller than a CCE of the PDCCH, wherein the sPDSCH is mapped to a Resource Block (RB) in which a number of subcarriers less than a number of subcarriers of a RB to which the PDSCH is manned, on a frequency axis, wherein control information related to the PDSCH and control information related to the sPDSCH are transmitted on the PDCCH, and wherein the PDCCH includes information for informing a user equipment (UE) whether the second downlink data is transmitted on the sPDSCH or the PDSCH.

3. The method of claim 1, wherein, when downlink control information (DCI) is transmitted through the sPDCCH, the DCI includes control information about downlink data transmitted from multiple sPDSCHs.


‘869 in claims 1 and 3 effectively teach that the sPDCCH is capable of sending the downlink control information for scheduling sPDSCH even though claim 1 shows the PDCCH scheduling scenario.
‘869 teaches multiple TTIs and appears to show that the first TTI is shorter than the second but does not expressly teach shorter time interval however Ji teaches wherein the first TTI-based radio frame structure is shorter in time than a second TTI- based radio frame structure [¶0066-70 Figure 6 short TTI shorter than long TTI for scheduling regular users on data region 502].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to specify the relative lengths of the TTIs as in Ji. ‘869 already indicates shorter control and data regions in one TTI thus it would have been obvious to specify the TTI as being shorter as in Ji who teaches this allows for multiplexing and multiple access for different latency targets ¶0011.
‘869 teaches the method from the perspective of the base station but does not teach the UE on the receiving end however Ji teaches the terminal performing the receiving steps on the receiving end of the base station [[Figure 6 shows downlink frame for a LoLat user 504 being a UE receiving from a base station, with thin control channel with short TTI i.e. short control channel with grant modification considered downlink control information ¶0066-70 as in element 508 for scheduling a data channel for LoLat user in 504 for short data region, see further user, Figure 6 504 ¶0056-60, 204 Figure 4 with known hardware components].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to specify the steps of the UE on the receiving side. ‘869 teaches the method from the base station perspective but it would have been obvious to specify the UE side which performs the receiving steps pertaining to the same method as the transmission steps in the base station as in Ji who teaches these methods at the terminal allow for multiplexing and multiple access for different latency targets ¶0011.

Claim 2-3 rejected in view of claim 1, 3 of U.S. Patent No.10411869 in view of Ji.
Claim 12 rejected based on claim 1, 3 of U.S. Patent No.10411869 in view of Ji in the same way as rejected above for claim 1.

Regarding claim 4, ‘869 teaches a downlink frequency band but does not teach the same bands for the two version of downlink data, however Ji teaches wherein a downlink frequency band to which the downlink data is mapped and a downlink frequency band to which the second downlink data is mapped are same, and wherein the downlink frequency band includes at least one subband [Ji Figure 6, ¶0057, ¶0065-70, see how data for 504 in short TTI included in the same frequency downlink band as data for regular users on long TTI same band including sub-band].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the patent 10411869 by having the bands be expressly the same and including sub-bands as in Ji who teaches this allows for access with different latency targets ¶0009. 

Regarding claim 5, ‘869-Ji teaches
The method of claim 4, wherein one or more subband included in the at least one subband is configured in the first TTI based radio frame structure for a transmission of the first downlink data [Ji Figure 6 Ji ¶0066-70, sub-bands for LoLat user configured in first TTI which is shorter, see rationale for combination as in claim 4].

Regarding claim 6, ‘869-Ji teaches:
The method according to claim 5, wherein a remaining subband except for the one or more subbands in the at least one subband is configured with the second TTI-based radio frame structure for a transmission of the second downlink data [Figure 6 Ji ¶0066-70, see sub-bands configured for LoLat users and there are remaining sub-bands for regular users on long TTI i.e. second TTI, in example where LoLat data not on all subbands of the downlink communication, see rationale for combination as claim 4].

Regarding claim 7, ‘869-Ji teaches:
The method of claim 7, wherein the one or more subbands are configured with the second TTI based radio frame structure when the transmission of the first downlink data is completed [Ji Figure 6 shows that sub-bands occupied for LoLat communication of first data becomes, after a time, sub-bands allocated for regular users according to second long TTI], and wherein second downlink data on the PDSCH is included in the one or more subbands [Ji ¶0060-70, Figure 6, subbands in a later short TTI are modified to send sPDSCH, then same subbands reused again for PDSCH, these being a data region and considered PDSCH as in ‘869].

Regarding claim 8-9, ‘869-Ji teaches the method of claim 1 and the method of claim 8 does not have patentable weight as these are contingent limitations “when the first downlink frequency band to which the downlink data is mapped and a second downlink frequency band to which the second downlink data is mapped are different” thus the claimed steps do not happen in the event the bands are the same, see MPEP 2111.04(II).

Regarding claim 10, U.S. Patent No.10411869 teaches a short channel but does not teach low latency communication however Ji teaches wherein the first downlink data is data requiring low-latency, and wherein the second downlink data is data that does not require low delay [Ji Figure 6 ¶0059-70 low latency characteristics of first data, second data is regular or latency-tolerant].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the patent 10411869 by having the low-latency and regular latency data as in Ji who teaches this allows for access with different latency targets ¶0009. 

Claims 13-14 rejected based on claim 1, 3 of ‘869 in view of Ji. 
Regarding claim 13, ‘869 teaches multiple TTIs but does not teach shorter time interval however Ji teaches wherein the first TTI-based radio frame structure is shorter in time than a second TTI- based radio frame structure [¶0066-70 Figure 6 short TTI shorter than long TTI for scheduling regular users on data region 502].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to specify the relative lengths of the TTIs as in Ji. ‘869 already indicates shorter control and data regions in one TTI thus it would have been obvious to specify the TTI as being shorter as in Ji who teaches this allows for multiplexing and multiple access for different latency targets ¶0011.

Claim 11 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 3 of U.S. Patent No.10411869 in view of Ji et al. (“Ji”) (US 20150334685 A1, Examiner relying on Provisional application 62/000,443 filed on May 19, 2014) and Chen et al. (“Chen”) (US 20160095105 A1, effective filing date of provisional application 62/056,397 filed Sep. 26, 2014, provided by Examiner in 16/542, 849).

Regarding claim 11, ‘869-Ji teaches:
The method of claim 1, ‘869 claim 1 teaching wherein a length of the first TTI-based radio frame structure in a time domain is equal to a length of OFDM (orthogonal frequency-division multiplexing) symbols.
‘869-Ji teaches short TTI but does not expressly teach 3 symbols.
Chen teaches wherein a length of the first TTI-based radio frame structure in a time domain is equal to a length of 3 OFDM (orthogonal frequency-division multiplexing) symbols [¶0069, TTI formed of two or more symbols, OFDM].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ‘869-Ji such that the short TTI is 3 symbols. ‘869-Ji teaches a subframe with a normal TTI and a short TTI within a subframe thus consisting of symbols. It would have been obvious to modify the duration of ‘869-Ji to be 3 symbols as in Chen as it would have been a simple substitution of parts to replace the unspecified length of ‘869-Ji with 3 symbols as in Chen for purposes of ULL ¶0058.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4-10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the second downlink data" in line 3.  There is insufficient antecedent basis for this limitation in the claim. There is no previous recitation of “second downlink data” so referring to this term in this way renders the claim indefinite. The other rejected claims recite this term in the same way without first defining it. Proper clarification is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-2, 4-10, 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Ji et al. (“Ji”) (US 20150334685 A1, Examiner relying on Provisional application 62/000,443 filed on May 19, 2014 provided by Examiner in 16/542, 849) in view of Patel et al. (“Patel”) (US 20160088604 A1, Examiner relying on filing date of Provisional Application 62/053,740 filed Sep. 22, 2014] and further in view of Blankenship et al. (“Blankenship”) (US 20130003604 A1).

Regarding claim 1, Ji teaches:
A method for receiving downlink data in a wireless communication system, the method being performed by a terminal [Figure 6 user 504 ¶0056-60, 204 Figure 4] comprising: 
receiving, from a base station, downlink control information for scheduling a short data region on a short control region [Figure 6 shows downlink frame for a LoLat user 504, with thin control channel with short TTI i.e. short control channel with grant modification considered downlink control information ¶0066-70 as in element 508 for scheduling a data channel for LoLat user in 504 for short data region], 
receiving, from the base station, downlink data on the short data region based on the first downlink control information, wherein (i) the short control region and (ii) the short data region are based on a first transmission time interval (TTI) based radio frame structure [¶0055-70 LoLat users receive data on particular resource in short TTI for data Figure 6 504, and Figure 6 wherein thin control channel with short TTI may indicate downlink control signals for short data region for LoLat users ¶0060-70, considered first TTI structure]; 
wherein the first TTI-based radio frame structure is shorter in time than a second TTI- based radio frame structure [¶0066-70 Figure 6 short TTI shorter than long TTI for scheduling regular users on data region 502] related to (i) a data region and (ii) a control region [¶0055-70 also ¶0058-59 and Figure 6, long TTI includes thin control channel for allocating data region of long TTI to regular users, or may be a separate grant channel for long TTI allocation ¶0070 for granting data region].
Ji teaches the downlink frame structure with long and short TTIs as claimed but does not expressly teach the terminology i.e. sPDCCH, short subframe and sPDSCH, however these are known designations in the art for control and data regions.
Patel teaches a similar short and normal radio frame structure, wherein the short control channel comprises sPDCCH and wherein the data regions are sPDSCH [Figure 7 shows mixed subframe structure with symbol length TTIs and legacy PDSCH, see also Figure 9 wherein short, symbol-length TTI includes uPDCCH and uPDSCH ¶0040-43, and ¶0094-97 considered short PDCCH and short PDSCH respectively, each symbol considered a short subframe of one TTI per symbol].
Ji teaches a longer data region in Figure 6 but does not teach PDSCH and PDCCH however Examiner asserts these are conventional channels in a normal TTI as taught in Patel.
Patel teaches wherein the second TTI-based radio frame structure includes a physical downlink control channel (PDCCH) and the PDSCH [Figure 7, ¶0043, ¶0078-81 shows second structure in subframe 2 with regular PDSCH 715 and legacy control channel PDCCH]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ji such that the control regions and data regions in Figure 6 are expressly indicated to be short PDCCHs and short PDSCHs / PDSCHs as in Patel. Ji teaches the claimed sub-frame structure with mixed TTIs but does not expressly used the claimed terminology however it would have been obvious to modify Ji such that short PDCCHs and short PDSCHs / regular PDSCHs are indicated as the control and data regions respectively as in Patel who teaches these are the legacy LTE terms for communicating control and data ¶0005 and can correspond to low latency versions for improving low latency communication ¶0007-0008.
Ji teaches a short control channel but does not teach PDCCH however Patel teaches a number of resource elements comprising control information related to the PDCCH [Figure 7 subframes multiplexed with legacy control PDCCH 707, ¶0043, ¶0080-81 with control information].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ji to include a PDCCH. Ji teaches a thin control channel and LTE protocol ¶0027 but does not expressly teach a PDCCH. It would have been obvious to modify Ji to have a PDCCH multiplexed as Patel teaches legacy PDCCH can be multiplexed with short, low latency PDCCHs as in Figure 7 which allows for applications of various latency requirements to run in parallel ¶0007-8 for managing downlink ¶0040 and improving downlink communication. 
Ji-Patel teaches sPDCCH and PDCCH control channels but does not teach CCE with smaller CCEs in the short region however Blankenship teaches two separate control regions with a first PDCCH and a second PDCCH wherein a number of resource element groups (REGs) consisting of a control channel element (CCE) related to the first PDCCH is smaller than a number of resource element groups (REGs) consisting of a CCE related to a second PDCCH [¶0035 teaches new PDCCHs requiring fewer REs, and ¶0047, different control channels comprise CCEs with different REGs comprising the new CCE in new PDCCHs, including a control channel that has a smaller amount of REGs per CCE compared to another control channel to multiplex services for different UEs].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ji-Patel such that the smaller, second control region comprises resource element groups of smaller size than a larger PDCCH region. Ji-Patel teaches PDCCH and sPDCCH, and both teach that the PDCCH is larger in size than the sPDCCH, see Ji Figure 6 where the thin control channel comprises fewer resources than a legacy PDCCH would. Examiner notes that the Applicant only recites resource element group related to a sPDCCH and PDCCH and thus these can be resource element group within any region of a control channel as Ji-Patel teaches sPDCCH exists and thus any resource element group transmitted on either control channel would be “related” to both control channels. Thus it would have been obvious to modify Ji-Patel to expressly recite, as in Blankenship, that for a second control channel region in which the region is smaller than a first region as in ¶0047, but multiplexed together reduces impact on legacy and new UEs to utilize time/frequency more efficiently ¶0048.

Regarding claim 2, Ji-Patel-Blankenship teaches:
The method of claim 1, wherein a number of resource elements included in the REGs consisting of the CCE related to the sPDCCH is smaller than a number of resource elements included in the REGs consisting of the CCE related to the PDCCH [Blankenship ¶0035 teaches new PDCCHs requiring fewer REs, indicating there are fewer REs for the fewer REGs and ¶0047, different control channels comprise CCEs with different REGs comprising the CCE, including a control channel that has a smaller amount of REGs per CCE as a result of requiring fewer REs, see rationale for combination as in claim 1].

Regarding claim 4, Ji-Patel-Blankenship teaches:
The method of claim 1, wherein a downlink frequency band to which the downlink data is mapped and a downlink frequency band to which the second downlink data is mapped are same, and wherein the downlink frequency band includes at least one subband. [Ji Figure 6, ¶0057, ¶0065-70, see how data for 504 in short TTI included in the same frequency downlink band as data for regular users on long TTI same band including sub-band].

Regarding claim 5, Ji-Patel-Blankenship teaches:
The method of claim 4, wherein one or more subband included in the at least one subband is configured in the first TTI-based radio frame structure for a transmission of the downlink data. [Figure 6 Ji ¶0066-70, sub-bands for LoLat user configured in first TTI which is shorter].

Regarding claim 6, Ji-Patel-Blankenship teaches:
The method according to claim 5, wherein a remaining subband except for the one or more subbands in the at least one subband is configured with the second TTI-based radio frame structure for a transmission of the second downlink data. [Figure 6 Ji ¶0066-70, see sub-bands configured for LoLat users and there are remaining sub-bands for regular users on long TTI i.e. second TTI, in example where LoLat data not on all subbands of the downlink communication].

Regarding claim 7, Ji-Patel-Blankenship teaches:
The method of claim 6, wherein the one or more subbands are configured with the second TTI based radio frame structure when the transmission of the first downlink data is completed [Figure 6 shows that sub-bands occupied for LoLat communication of first data becomes, after a time, sub-bands allocated for regular users according to second long TTI], and wherein second downlink data on the PDSCH is included in the one or more subbands [¶0060-70, Figure 6, subbands in a later short TTI are modified to send sPDSCH but then can be used again for PDSCH for long TTI users afterward, these being a data region and considered PDSCH see rationale for combination with Patel in claim 1].

Regarding claim 8, Ji-Patel-Blankenship teaches:
The method of claim 1, further comprising: receiving, from the base station, location information indicating a starting position of the sPDSCH within a first downlink frequency band when the first downlink frequency band to which the downlink data is mapped and a second downlink frequency band to which the second downlink data is mapped are different, wherein the first downlink frequency band and the second downlink frequency band are aggregated [Examiner notes that this is a method claim indicating a contingent limitation “when the first downlink frequency band to which the downlink data is mapped and a second downlink frequency band to which the second downlink data is mapped are different” which is one of various options between different and identical bands, thus this limitation does not have patentable weight and does not require support as the reference does not specify the carriers being different. Therefore, this step would not occur if the bands are not the different, see MPEP 2111.04 (II). Applicant may change “when” to recite “in response to” to correct this].

Regarding claim 9, Ji-Patel-Blankenship teaches:
The method of claim 8, wherein the first downlink frequency band includes at least one subband, and wherein the at least one subband includes the second TTI based radio frame structure [See rejection for claim 8, Examiner notes that this is a method claim indicating a contingent limitation “when the first downlink frequency band to which the downlink data is mapped and a second downlink frequency band to which the second downlink data is mapped are different” which is one of various options between different and identical bands, thus this limitation does not have patentable weight and does not require support as the reference does not specify the carriers being different. Therefore, this step would not occur if the bands are not the different].

Regarding claim 10, Ji-Patel-Blankenship teaches:
The method according of claim 1, wherein the first downlink data is data requiring low-latency, and wherein the second downlink data is data that does not require low delay [Ji Figure 6 ¶0059-70 low latency characteristics of first data on short TTI, second data is regular or latency-tolerant on second TTI].

Regarding claim 12, Ji teaches:
A terminal for receiving downlink data in a wireless communication system, the terminal comprising: an RF (Radio Frequency) unit for transmitting and receiving a radio signal; and a processor functionally coupled to the RF unit, wherein the processor is configured to [Figure 6 user 504 ¶0056-60, 204 Figure 4] configured to: 
receive, from a base station, downlink control information for scheduling a short data region on a short control region [Figure 6 shows downlink frame for a LoLat user 504, with thin control channel with short TTI i.e. short control channel with grant modification considered downlink control information ¶0066-70 as in element 508 for scheduling a data channel for LoLat user in 504 for short data region], 
receive, from the base station, downlink data on the short data region based on the first downlink control information, wherein (i) the short control region and (ii) the short data region are based on a first transmission time interval (TTI) based radio frame structure based on a first transmission time interval (TTI)-based radio frame structure [¶0055-70 LoLat users receive data on particular resource in short TTI for data Figure 6 504, [Figure 6 wherein thin control channel with short TTI may indicate downlink control signals for short data region for LoLat users ¶0060-70]]; 
wherein the first TTI-based radio frame structure is shorter in time than a second TTI- based radio frame structure [¶0066-70 Figure 6 short TTI shorter than long TTI for scheduling regular users on data region 502] related to (i) a data region and (ii) a control region [¶0055-70 also ¶0058-59 and Figure 6, long TTI includes thin control channel for allocating data region of long TTI to regular users, or may be a separate grant channel for long TTI allocation ¶0070].
Ji teaches the downlink frame structure with long and short TTIs as claimed but does not expressly teach the terminology i.e. sPDCCH, short subframe and sPDSCH.
Patel teaches a similar short and normal radio frame structure, wherein the short control channel comprises sPDCCH and wherein the data regions are sPDSCH [Figure 7 shows mixed subframe structure with symbol length TTIs and legacy PDSCH, see also Figure 9 wherein short, symbol-length TTI includes uPDCCH and uPDSCH ¶0040-43, and ¶0094-97 considered short PDCCH and short PDSCH respectively, each symbol considered a short subframe of one TTI per symbol].
Ji teaches a longer data region in Figure 6 but does not teach PDSCH and PDCCH however Examiner asserts these are conventional channels in a normal TTI as taught in Patel.
Patel teaches wherein the second TTI-based radio frame structure includes a physical downlink control channel (PDCCH) and the PDSCH [Figure 7, ¶0043, ¶0078-81 shows second structure in subframe 2 with regular PDSCH 715 and legacy control channel PDCCH]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ji such that the control regions and data regions in Figure 6 are expressly indicated to be short PDCCHs and short PDSCHs / PDSCHs as in Patel. Ji teaches the claimed sub-frame structure with mixed TTIs but does not expressly used the claimed terminology however it would have been obvious to modify Ji such that short PDCCHs and short PDSCHs / regular PDSCHs are indicated as the control and data regions respectively as in Patel who teaches these are the legacy LTE terms for communicating control and data ¶0005 and can correspond to low latency versions for improving low latency communication ¶0007-0008.
Ji teaches a short control channel but does not teach PDCCH however Patel teaches a number of resource elements comprising control information related to the PDCCH [Figure 7 subframes multiplexed with legacy control PDCCH 707, ¶0043, ¶0080-81 with control information].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ji to include a PDCCH. Ji teaches a thin control channel and LTE protocol ¶0027 but does not expressly teach a PDCCH. It would have been obvious to modify Ji to have a PDCCH multiplexed as Patel teaches legacy PDCCH can be multiplexed with short, low latency PDCCHs as in Figure 7 which allows for applications of various latency requirements to run in parallel ¶0007-8 for managing downlink ¶0040 and improving downlink communication. 
Ji-Patel teaches sPDCCH and PDCCH control channels but does not teach CCE with smaller CCEs in the short region however Blankenship teaches two separate control regions with a first PDCCH and a second PDCCH wherein a number of resource element groups (REGs) consisting of a control channel element (CCE) related to the first PDCCH is smaller than a number of resource element groups (REGs) consisting of a CCE related to a second PDCCH [¶0035 teaches new PDCCHs requiring fewer REs, and ¶0047, different control channels comprise CCEs with different REGs comprising the CCE, including a control channel that has a smaller amount of REGs per CCE compared to another control channel to multiplex services for different UEs].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ji-Patel such that the smaller, second control region comprises resource element groups of smaller size than a larger PDCCH region. Ji-Patel teaches PDCCH and sPDCCH, and both teach that the PDCCH is larger in size than the sPDCCH, see Ji Figure 6 where the thin control channel comprises fewer resources than a legacy PDCCH would. Examiner notes that the Applicant only recites resource element group related to a sPDCCH and PDCCH and thus these can be resource element group within any region of a control channel as Ji-Patel teaches sPDCCH exists and thus any resource element group transmitted on either control channel would be “related” to both control channels. Thus it would have been obvious to modify Ji-Patel to expressly recite, as in Blankenship, that for a second control channel region in which the region is smaller than a first region as in ¶0047, but multiplexed together reduces impact on legacy and new UEs to utilize time/frequency more efficiently ¶0048.

Regarding claim 13, Ji teaches:
A method for transmitting downlink data by a base station in a wireless communication system, the method comprising [Figure 6 user 504 ¶0056-60, 204 Figure 4 receiving from base station 202 ¶0042 Figure 2] comprising: 
Transmitting, to a terminal, downlink control information for scheduling a short data region on a short control region [Figure 6 shows downlink frame for a LoLat user 504 sent by scheduling entity, with thin control channel with short TTI i.e. short control channel with grant modification considered downlink control information ¶0066-70 as in element 508 for scheduling a data channel for LoLat user in 504 for short data region], 
transmitting, to the terminal, downlink data on the short data region based on the first downlink control information, wherein (i) the short control region and (ii) the short data region are based on a first transmission time interval (TTI) based radio frame structure based on a first transmission time interval (TTI)-based radio frame structure [¶0055-70 LoLat users receive data on particular resource in short TTI for data Figure 6 504, [Figure 6 wherein thin control channel with short TTI may indicate downlink control signals for short data region for LoLat users ¶0060-70]]; 
wherein the first TTI-based radio frame structure is shorter in time than a second TTI- based radio frame structure [¶0066-70 Figure 6 short TTI shorter than long TTI for scheduling regular users on data region 502] related to (i) a data region and (ii) a control region [¶0055-70 also ¶0058-59 and Figure 6, long TTI includes thin control channel for allocating data region of long TTI to regular users, or may be a separate grant channel for long TTI allocation ¶0070].
Ji teaches the downlink frame structure with long and short TTIs as claimed but does not expressly teach the terminology i.e. sPDCCH, short subframe and sPDSCH.
Patel teaches a similar short and normal radio frame structure, wherein the short control channel comprises sPDCCH and wherein the data regions are sPDSCH [Figure 7 shows mixed subframe structure with symbol length TTIs and legacy PDSCH, see also Figure 9 wherein short, symbol-length TTI includes uPDCCH and uPDSCH ¶0040-43, and ¶0094-97 considered short PDCCH and short PDSCH respectively, each symbol considered a short subframe of one TTI per symbol].
Ji teaches a longer data region in Figure 6 but does not teach PDSCH and PDCCH however Examiner asserts these are conventional channels in a normal TTI as taught in Patel.
Patel teaches wherein the second TTI-based radio frame structure includes a physical downlink control channel (PDCCH) and the PDSCH [Figure 7, ¶0043, ¶0078-81 shows second structure in subframe 2 with regular PDSCH 715 and legacy control channel PDCCH]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ji such that the control regions and data regions in Figure 6 are expressly indicated to be short PDCCHs and short PDSCHs / PDSCHs as in Patel. Ji teaches the claimed sub-frame structure with mixed TTIs but does not expressly used the claimed terminology however it would have been obvious to modify Ji such that short PDCCHs and short PDSCHs / regular PDSCHs are indicated as the control and data regions respectively as in Patel who teaches these are the legacy LTE terms for communicating control and data ¶0005 and can correspond to low latency versions for improving low latency communication ¶0007-0008.
Ji teaches a short control channel but does not teach PDCCH however Patel teaches a number of resource elements comprising control information related to the PDCCH [Figure 7 subframes multiplexed with legacy control PDCCH 707, ¶0043, ¶0080-81 with control information].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ji to include a PDCCH. Ji teaches a thin control channel and LTE protocol ¶0027 but does not expressly teach a PDCCH. It would have been obvious to modify Ji to have a PDCCH multiplexed as Patel teaches legacy PDCCH can be multiplexed with short, low latency PDCCHs as in Figure 7 which allows for applications of various latency requirements to run in parallel ¶0007-8 for managing downlink ¶0040 and improving downlink communication. 
Ji-Patel teaches sPDCCH and PDCCH control channels but does not teach CCE with smaller CCEs in the short region however Blankenship teaches two separate control regions with a first PDCCH and a second PDCCH wherein a number of resource element groups (REGs) consisting of a control channel element (CCE) related to the first PDCCH is smaller than a number of resource element groups (REGs) consisting of a CCE related to a second PDCCH [¶0035 teaches new PDCCHs requiring fewer REs, and ¶0047, different control channels comprise CCEs with different REGs comprising the CCE, including a control channel that has a smaller amount of REGs per CCE compared to another control channel to multiplex services for different UEs].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ji-Patel such that the smaller, second control region comprises resource element groups of smaller size than a larger PDCCH region. Ji-Patel teaches PDCCH and sPDCCH, and both teach that the PDCCH is larger in size than the sPDCCH, see Ji Figure 6 where the thin control channel comprises fewer resources than a legacy PDCCH would. Examiner notes that the Applicant only recites resource element group related to a sPDCCH and PDCCH and thus these can be resource element group within any region of a control channel as Ji-Patel teaches sPDCCH exists and thus any resource element group transmitted on either control channel would be “related” to both control channels. Thus it would have been obvious to modify Ji-Patel to expressly recite, as in Blankenship, that for a second control channel region in which the region is smaller than a first region as in ¶0047, but multiplexed together reduces impact on legacy and new UEs to utilize time/frequency more efficiently ¶0048.

Regarding claim 14, Ji teaches:
A base station for transmitting downlink data in a wireless communication system, the base station comprising: an RF (Radio Frequency) unit for transmitting and receiving a radio signal; and a processor functionally coupled to the RF unit [Figure 6 user 504 ¶0056-60, 204 Figure 4 receiving from base station 202 ¶0042 Figure 2, ¶0044], wherein the processor is configured to: 
Transmit, to a terminal, downlink control information for scheduling a short data region on a short control region [Figure 6 shows downlink frame for a LoLat user 504 sent by scheduling entity, with thin control channel with short TTI i.e. short control channel with grant modification considered downlink control information ¶0066-70 as in element 508 for scheduling a data channel for LoLat user in 504 for short data region], 
transmit, to the terminal, downlink data on the short data region based on the first downlink control information, wherein (i) the short control region and (ii) the short data region are based on a first transmission time interval (TTI) based radio frame structure based on a first transmission time interval (TTI)-based radio frame structure [¶0055-70 LoLat users receive data on particular resource in short TTI for data Figure 6 504, [Figure 6 wherein thin control channel with short TTI may indicate downlink control signals for short data region for LoLat users ¶0060-70]]; 
wherein the first TTI-based radio frame structure is shorter in time than a second TTI- based radio frame structure [¶0066-70 Figure 6 short TTI shorter than long TTI for scheduling regular users on data region 502] related to (i) a data region and (ii) a control region [¶0055-70 also ¶0058-59 and Figure 6, long TTI includes thin control channel for allocating data region of long TTI to regular users, or may be a separate grant channel for long TTI allocation ¶0070].
Ji teaches the downlink frame structure with long and short TTIs as claimed but does not expressly teach the terminology i.e. sPDCCH, short subframe and sPDSCH.
Patel teaches a similar short and normal radio frame structure, wherein the short control channel comprises sPDCCH and wherein the data regions are sPDSCH [Figure 7 shows mixed subframe structure with symbol length TTIs and legacy PDSCH, see also Figure 9 wherein short, symbol-length TTI includes uPDCCH and uPDSCH ¶0040-43, and ¶0094-97 considered short PDCCH and short PDSCH respectively, each symbol considered a short subframe of one TTI per symbol].
Ji teaches a longer data region in Figure 6 but does not teach PDSCH and PDCCH however Examiner asserts these are conventional channels in a normal TTI as taught in Patel.
Patel teaches wherein the second TTI-based radio frame structure includes a physical downlink control channel (PDCCH) and the PDSCH [Figure 7, ¶0043, ¶0078-81 shows second structure in subframe 2 with regular PDSCH 715 and legacy control channel PDCCH]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ji such that the control regions and data regions in Figure 6 are expressly indicated to be short PDCCHs and short PDSCHs / PDSCHs as in Patel. Ji teaches the claimed sub-frame structure with mixed TTIs but does not expressly used the claimed terminology however it would have been obvious to modify Ji such that short PDCCHs and short PDSCHs / regular PDSCHs are indicated as the control and data regions respectively as in Patel who teaches these are the legacy LTE terms for communicating control and data ¶0005 and can correspond to low latency versions for improving low latency communication ¶0007-0008.
Ji teaches a short control channel but does not teach PDCCH however Patel teaches a number of resource elements comprising control information related to the PDCCH [Figure 7 subframes multiplexed with legacy control PDCCH 707, ¶0043, ¶0080-81 with control information].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ji to include a PDCCH. Ji teaches a thin control channel and LTE protocol ¶0027 but does not expressly teach a PDCCH. It would have been obvious to modify Ji to have a PDCCH multiplexed as Patel teaches legacy PDCCH can be multiplexed with short, low latency PDCCHs as in Figure 7 which allows for applications of various latency requirements to run in parallel ¶0007-8 for managing downlink ¶0040 and improving downlink communication. 
Ji-Patel teaches sPDCCH and PDCCH control channels but does not teach CCE with smaller CCEs in the short region however Blankenship teaches two separate control regions with a first PDCCH and a second PDCCH wherein a number of resource element groups (REGs) consisting of a control channel element (CCE) related to the first PDCCH is smaller than a number of resource element groups (REGs) consisting of a CCE related to a second PDCCH [¶0035 teaches new PDCCHs requiring fewer REs, and ¶0047, different control channels comprise CCEs with different REGs comprising the CCE, including a control channel that has a smaller amount of REGs per CCE compared to another control channel to multiplex services for different UEs].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ji-Patel such that the smaller, second control region comprises resource element groups of smaller size than a larger PDCCH region. Ji-Patel teaches PDCCH and sPDCCH, and both teach that the PDCCH is larger in size than the sPDCCH, see Ji Figure 6 where the thin control channel comprises fewer resources than a legacy PDCCH would. Examiner notes that the Applicant only recites resource element group related to a sPDCCH and PDCCH and thus these can be resource element group within any region of a control channel as Ji-Patel teaches sPDCCH exists and thus any resource element group transmitted on either control channel would be “related” to both control channels. Thus it would have been obvious to modify Ji-Patel to expressly recite, as in Blankenship, that for a second control channel region in which the region is smaller than a first region as in ¶0047, but multiplexed together reduces impact on legacy and new UEs to utilize time/frequency more efficiently ¶0048.

Claim 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ji et al. (“Ji”) (US 20150334685 A1, Examiner relying on Provisional application 62/000,443 filed on May 19, 2014) in view of Patel et al. (“Patel”) (US 20160088604 A1, Examiner relying on filing date of Provisional Application 62/053,740 filed Sep. 22, 2014] and further in view of Blankenship et al. (“Blankenship”) (US 20130003604 A1) and Chen et al. (“Chen”) (US 20160095105 A1, effective filing date of provisional application 62/056,397 filed Sep. 26, 2014, provided by Examiner in 16/542, 849).

Regarding claim 11, Ji-Patel-Blankenship teaches:
The method of claim 1, wherein a length of the first TTI-based radio frame structure in a time domain is equal to a length of OFDM (orthogonal frequency-division multiplexing) symbols [Ji ¶0058 short TTI includes symbols].
Ji teaches short TTI but does not expressly teach 3 symbols.
Chen teaches wherein a length of the first TTI-based radio frame structure in a time domain is equal to a length of 3 OFDM (orthogonal frequency-division multiplexing) symbols [¶0069, TTI formed of two or more symbols, OFDM].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ji-Patel such that the short TTI is 3 symbols. Ji teaches a short TTI and includes the length may be variable but does not specify 3 symbols however it would have been obvious to modify the duration of Ji to be 3 symbols as in Chen as it would have been a simple substitution of parts to replace the unspecified length of Ji with 3 symbols as in Chen for purposes of ULL ¶0058.

Claim 3 rejected under 35 U.S.C. 103 as being unpatentable over Ji et al. (“Ji”) (US 20150334685 A1, Examiner relying on Provisional application 62/000,443 filed on May 19, 2014) in view of Patel et al. (“Patel”) (US 20160088604 A1, Examiner relying on filing date of Provisional Application 62/053,740 filed Sep. 22, 2014] and further in view of Blankenship et al. (“Blankenship”) (US 20130003604 A1) and Xiong et al. (“Xiong”) (US 20160088594 A1, effective filing date Sep. 18, 2014 from provisional application 62/052,253).

Regarding claim 3, Ji-Patel-Blankenship teaches:
The method of claim 1.
Ji-Patel-Blankenship teaches a first resource block (RB) consisting of the sPDSCH and second RB consisting of the PDSCH [Ji ¶0060-70, Figure 6, ¶0070-78 portion of subcarriers used for sPDSCH for LoLat users considered a resource block compared to larger number of subcarriers across users for PDSCH as combined with Patel see rationale for combination as in claim 1]. 
Ji-Patel teaches short and regular PDSCH but does not teach RBs of different sizes however Xiong teaches wherein a number of subcarriers included in a first resource block (RB) consisting of a PDSCH is smaller than a number of subcarriers included in a second RB consisting of PDSCH [¶0074 teaches downlink resources for MTC devices which have smaller RB size than a regular RB size, ¶0031-32 showing Figure 3A, half the PRB size designated for a UE as RB comprising 6 subcarriers being less than 12 which is the RB size for normal transmission, see further ¶0021 and ¶0028 indicating limited frequency resources for a new type of PRB for MTC].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the RB size such that the RB size for the short TTI devices is smaller than a conventional RB size. Ji teaches a subordinate entity that may be a UE see claim 12 and ¶0043 UEs may include sensors. Xiong teaches sensors ¶0003 as the UEs in the reference utilizing the smaller PRB. It would have been obvious to modify Ji such that the number of subcarriers used in a PRB is less than the PRB for conventional use as in Xiong who teaches this allows flexibility in message sizes for devices who do not utilize the standard size of 1 PRB ¶0004.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Au US 20140071954 A1 ¶0035 – this cited portion supports claim 8-9 with multiple aggregated carriers and different TTIs.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L. VOGEL whose telephone number is (303)297-4322.  The examiner can normally be reached on Monday-Friday 8AM-4:30 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 571-272-3905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAY L VOGEL/Primary Examiner, Art Unit 2478